Ostrander, J.
(after stating the facts). Adhering to former rulings (Griffin v. Kennedy, 148 Mich. 583 *50[112 N. W. 756]; Horton v. Helmholtz, 149 Mich. 229 [112 N. W. 930]; Haney v. Miller, 154 Mich. 340 [117 N. W. 71, 745]; Haney v. Auditor General, 165 Mich. 681 [131 N. W. 174]; White v. Dunsmore, 167 Mich. 548 [133 N. W. 523]; Powell v. Pierce, 168 Mich. 427 [134 N. W. 447]; Holmes v. Soule, 180 Mich. 526 [147 N. W. 621]), which we are asked by appellant to re-examine and to modify to the extent of holding that some interest in the land remains to the owner after regular sale of it for taxes and after the period of redemption expires, we consider only whether the court erred in striking out the testimony above referred to and directing a verdict for defendant. We conclude that no error was committed. In Backus v. Hoyt, 164 Mich. 407 (129 N. W. 693), we affirmed a decree for a reconveyance of land, it appearing that a legal tender had been made to the tax title holder by the owner of the original title. In Wilson v. Sauble, 181 Mich. 406 (148 N. W. 165), an action of ejectment, we held that a court of equity is the proper forum for determining whether or not the owner of a title cut off in tax proceedings is entitled to a re-conveyance from the tax title owner who refuses it; that he does not acquire title by a tender of money, the right to make which is disputed. In the present case, there is no claim that plaintiff paid the amount which the statute requires to be paid to secure a reconveyance. At best, the testimony of the plaintiff tends to prove an arrangement, never completed, to buy the tax title interest. There can be no question about the right of an owner of land to buy in an outstanding tax title for an agreed price. But, except for the statute, he would be obliged, as against all persons dealing with the owner, and upon the disclosures made by the record, to secure the tax title interest so purchased by some conveyance or writing. The words of the statute negátive the proposition that by any *51uncompleted private bargaining the interest of the tax title owner can be extinguished. The words, “on the certificate of the auditor general, or his deputy,” have some significance. The word “payment” imports a tender of money and its receipt by the person to whom it is tendered. The benefit of the statute is for those who perform the conditions upon which the benefit attaches. A refusal of a proper tender may be relieved against in equity.
The judgment is affirmed.
McAlvay, C. J., and Brooke, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.